 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00230-DAD-BAM
12                                Plaintiff,            STIPULATION TO CONTINUE HEARING ON
                                                        GOVERNMENT’S PETITION TO REVOKE
13                         v.                           PRETRIAL RELEASE
14   KENNETH PATTERSON,                                 DATE: March 30, 2020
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon. Erica P. Grosjean
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for hearing on March 30, 2020.

21          2.     Defendant’s deadline for filing a response was March 16, 2020, and the government’s

22 deadline for filing a reply was March 19, 2020.

23          3.     By this stipulation, the parties jointly move to continue the hearing to May 6, 2020, at

24 2:00 PM before Magistrate Judge Barbara A. McAuliffe, with defendant’s response deadline continued

25 to April 22, 2020, and the government’s reply deadline to April 27, 2020. The parties seek this

26 continuance based on this Court’s General Orders 610, 611, and 612, which address public health
27 concerns relating to COVID-19.

28 IT IS SO STIPULATED

      STIPULATION TO CONTINUE HEARING AND               1
30    RELATED DATES
      Dated: March 20, 2020                                 MCGREGOR W. SCOTT
 1                                                          United States Attorney
 2
                                                            /s/ VINCENTE A.
 3                                                          TENNERELLI
                                                            VINCENTE A. TENNERELLI
 4                                                          Assistant United States Attorney
 5

 6    Dated: March 20, 2020                                 /s/ RICHARD A. BESHWATE,
                                                            JR.
 7                                                          RICHARD A. BESHWATE, JR.
 8                                                          Counsel for Defendant
                                                            KENNETH PATTERSON
 9
10
                                                    ORDER
11
            The hearing on the government’s petition to revoke pretrial release shall be continued until May
12
     6, 2020, at 2:00 PM before Magistrate Judge Barbara A. McAuliffe, with defendant’s response deadline
13
     continued to April 22, 2020, and the government’s reply deadline to April 27, 2020.
14

15 IT IS SO ORDERED.

16
        Dated:    March 24, 2020                              /s/
17                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE HEARING AND               2
30    RELATED DATES
